DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application filed on 05/18/2020 is a continuation of US Appl. No.: 16144531, filed on 09/27/2018, now U.S. Patent #10708247.

Claims 21—40 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 21, 23—25, 27—29, 31—35 and 37—40 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Namjoshi” et al. [US 10963587 B1] in view of “Rodgers” et al. [US 9680805 B1].

Regarding Claims 21, 29 & 35. Namjoshi disclose A device, and method comprising: 
first circuitry; and second circuitry to: obtain encrypted tenant data associated with the first tenant, at least a portion of the tenant data to be executable by the first circuitry to perform a workload on behalf of the first tenant [Namjoshi disclose “The interface is configured to receive a set of encrypted monitoring data collected and encrypted from a monitoring instrument from a tenant system” (Abstract); see also Data Encryptor 506 (Fig.5), Fig.6 and steps 700, 800 (Figs.7, 8)]; 
Namjoshi does not; however, Rodgers, analogues art, disclose decrypt an encrypted tenant key to obtain a decrypted tenant key associated with a first tenant, the encrypted tenant key being encrypted based on a further key, the further key based on a per-part credential unique to the second circuitry [see FIG.7, where Rodgers disclose Computing device decrypts tenant keys using tenant master key (Step 712)]; 
Therefore, It would have obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Namjoshi by incorporating the decrypted tenant key of Rodgers for the benefit of storing encryption keys that are used to secure content and/or communication.

and Namjoshi in view of Rodgers urher disclose,
decrypt the encrypted tenant data with the decrypted tenant key to obtain the tenant data without exposing the decrypted tenant key to memory that is accessible to another workload associated with another tenant [Namjoshi discloses Decrypt The Set of Encrypted Monitoring Data … 702, 802 (Figs.7, 8); and Rodgers disclose tenant/root keys stored in secure storage; e.g. TPM 140 (see FIGS.4, 5A, 5B)].

Namjoshi in view of Rodgers further disclose claims 23—25, 31—33 & 37—39. The device/method further comprising, wherein the second circuitry is included in a: central processing unit (CPU), field programmable gate array (FPGA), and network interface controller (NIC) [see FIG.1B of Namjoshi, Network Adapter 160 with Processor, Communication Interface(s) …].

Namjoshi in view of Rodgers further disclose claims 27, 34 & 40. (New) The device/method further comprising, wherein the second circuitry is to authenticate the encrypted tenant data with the decrypted tenant key [Rodgers disclose Management service sends authorization secret to computing device 706, FIG.7]. The motivation to combine is the same as that of claim 1 above.

Claims 21, 23—25, 27—29, 31—35 and 37—40 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Namjoshi” et al. [US 10963587 B1] in view of “Rodgers” et al. [US 9680805 B1], and further in view of “Potlapally” et al. [US 9594638 B2].

Namjoshi in view of Rodgers fail to further disclose; but, Potlapally, analogues art, disclose claim 26. The device of claim 21 further comprising, wherein the second circuitry is to obtain the encrypted tenant key prior to boot of an operating system [Potlapally discloses receiving credentials before booting (Abstract); credential stored in TPM (FIG.1), and Provision TPM … to store one or more credentials 501 and then reboot …. 502 (FIG.5)].
Therefore, It would have obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Namjoshi/Rodgers by incorporating the teachings of Potlapally for the benefit of storing credentials in a secure store, such as TPM.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1—20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 21—40  of U.S. Patent No. 10708247 B2. 


Please see Claim-Comparison Table Below:

Instant Application
US 10,708,247 B2
21. A device comprising: 
first circuitry; and 
second circuitry to: 
decrypt an encrypted tenant key to obtain a decrypted tenant key associated with a first tenant, the encrypted tenant key being encrypted based on a further key, the further key based on a per-part credential unique to the second circuitry; 
obtain encrypted tenant data associated with the first tenant, at least a portion of the tenant data to be executable by the first circuitry to perform a workload on behalf of the first tenant; and 
decrypt the encrypted tenant data with the decrypted tenant key to obtain the tenant data without exposing the decrypted tenant key to memory that is accessible to another workload associated with another tenant.
1. A compute device comprising: 
communication circuitry; and 
circuitry to: 
obtain a tenant key from a key server using a unified extensible firmware interface of the compute device prior to booting an operating system; 
receive encrypted data associated with a tenant, wherein the encrypted data defines an encrypted image that is executable by the compute device to perform a workload on behalf of the tenant in a virtualized environment; and 
utilize the tenant key to decrypt the encrypted data and execute the workload without exposing the tenant key to a memory that is accessible to another workload associated with another tenant.


Allowable Subject Matter
Claims 22, 30 & 36 are objected to as being dependent upon a rejected base claim, but would be allowable if, 

[II] terminal disclaimer (for the double patenting rejection) is filed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited arts fail to disclose The device further comprising, wherein the encrypted tenant data includes an encrypted image of a virtual machine associated with the first tenant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434